Citation Nr: 1233193	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability evaluation for hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.  

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) (except for the period from March 3, 2009 to May 1, 2009, during which SMC has been granted).  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARINGS ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.  He died in November 2010; the appellant is the Veteran's surviving spouse.  Her request to be substituted as the claimant for the purposes of processing this appeal to completion was granted by the Regional Office (RO) in August 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Jackson, Mississippi, Department of Veterans' Affairs (VA) RO.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As TDIU is a derivative claim to a claim for increased rating, a claim for a TDIU has also been pending since the Veteran submitted a claim for increased ratings for his service-connected disabilities on appeal.  VA also has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC benefits are to be accorded when a Veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Thus, the Board has included the issues of entitlement to TDIU and SMC, for the relevant period, as part of the appeal, as reflected on the title page.  

The Veteran was afforded a hearing before a Decision Review Officer at the RO in November 2008.  In addition, he testified at a video conference hearing before the undersigned Veterans' Law Judge in October 2009.  A transcript of each of the hearings is associated with the claims folder.  

In July 2010, the matters were remanded for additional development.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to an initial compensable evaluation for hypertension being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in November 2010 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.

2.  PTSD is productive of at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

3.  The Veteran's service-connected PTSD alone precludes him from securing and maintaining substantially gainful employment.  

4.  The Veteran's service-connected disabilities of coronary artery disease, diabetes mellitus, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are ratable as 60 percent disabling when combined. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a TDIU due solely to PTSD are met, effective February 12, 2007.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011). 

3.  The criteria for special monthly compensation at the housebound rate, effective February 12, 2007 have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2011).  Here, the Veteran's statements, his service treatment records and VA and private treatment records, as well as the VA examination reports and Social Security Administration (SSA) records have been associated with the claims folder.  Neither the Veteran nor his representative has notified VA of any additional available relevant records with regard to the claims decided below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted. 

In addition, the Veteran was also afforded a hearing at the RO in November 2008 and the transcript of the hearing is associated with the claims folder.  The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings, and specifically sought to identify any pertinent evidence not currently associated with the claims folder.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any prejudice in the conduct of the Board hearing been identified.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that prior to the Veteran's death in November 2010, he had several claims pending, including a claim for a higher rating for PTSD, and in light of Rice, Buie and Bradley, the issues of entitlement to a TDIU and SMC are part of the increased rating claims in this case.  

In addition, effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the introduction, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  In this case, the Veteran's service treatment records and VA and private treatment records have been associated with the claims file.  There is no indication of any additional records that are outstanding.  Thus, no additional assistance in obtaining medical records is necessary.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).  Thus, the duty to assist has been met.  

II.  PTSD

This appeal stems from the 30 percent evaluation assigned following the initial grant of service connection for PTSD in a June 2008 rating decision.  In the notice of disagreement, the Veteran asserted a higher disability evaluation was warranted.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score of 45 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  

In this case, the Board finds that a 70 percent disability rating is warranted for the entire appeal period.  The Board notes that the September 2011 rating decision reflects the evaluation for PTSD was increased to 70 percent, from November 2010, based on a November 2010 VA treatment in which a GAF of 52 was assigned, a GAF consistent with GAFs assigned in June 2009 and September 2009.  Moreover, a GAF of 45 was assigned in a September 2007 VA treatment record, and on VA examinations in September 2008 and August 2010.  

The findings reported on VA examination in August 2010 are consistent with the examiner's assignment of a GAF of 45, a GAF consistent with the GAF assigned on VA examination in September 2008, as well as in a September 2007 VA treatment record in which it was noted that although married for 35 years, he was separated because of not only medical issues but also anger outbursts.  

The August 2010 VA examiner reported that PTSD signs and symptoms result in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  More specifically, his judgment and thinking were impaired by insomnia, irritability, anxiety, intrusive thoughts and a need to self-isolate.  Family relations were impaired by a reduced amount of emotional energy since most of his energy was used to suppress or repress his grief.  In addition, the examiner determined that his depression warranted a separate diagnosis and was in great part due to his not having been able to process grief/mourning regarding combat experiences during service in Vietnam as a result of PTSD symptoms.  

Reported findings consistent with the GAF scores assigned include feelings of hopelessness and helplessness in September 2008 and a dysphoric affect in December 2008.  A September 2007 record notes that although he had been married for 35 years, he was separated due to not only medical conditions but also anger outbursts.  

The Board notes that the Veteran is competent to report his symptoms and the evidence, to include the May 2008 VA examination report noting that experienced a high level of distress and impairment in social functioning lends credibility to his assertions.  In addition, while the May 2008 VA examiner noted occupational impairment was not be an issue since he no longer worked due to medical conditions, the August 2010 VA examination report notes the Veteran's report that although he stopped working due to a medical condition, PTSD and depression alone impaired his ability to work, consistent with the Veteran's testimony at hearing before the undersigned.  Transcript at 9 (2009).  

As reflected in an April 2009 statement from the appellant, even small jobs for which the Veteran was initially motivated became impossible to complete due to his mood swings.  In addition, the August 2010 report of examination notes that while the Veteran attended church and helped with chores, his lifestyle was designed to keep his stress levels within tolerable limits as an increase in stress due to increased social activities would no doubt result in reduced psycho-social functioning,

The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the criteria for both a 30 percent and 70 percent evaluation require occupational and social impairment and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling at 11-14.  

In this case, the competent and probative evidence establishes deficiencies in the most of the relevant areas.  The records objectively confirm that PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met.  

A rating in excess of the 70 percent evaluation assigned in this decision is not warranted at any time during the appeal.  Comparing his reported and documented symptoms of PTSD to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD. 

In this regard, the Board notes that there is no competent evidence of gross impairment of thought processes or communication.  On VA examination in September 2007, no unusual thought content was noted, no obsessions were noted and speech was normal and memory was intact.  The August 2010 VA examination report reflects that he was able to maintain minimum personal hygiene, thought process was reported to be unremarkable, no obsessive or inappropriate behavior was noted and speech was spontaneous, clear and coherent.  

In addition, there is no documented instance of the Veteran being a danger to himself or others, let alone persistence of such danger.  The Board notes that while the May 2008 VA examination report reflects that he was easily agitated resulting in altercations and while the appellant testified that the Veteran's anger outbursts were so extreme that he would start shaking and that she would remove herself from the situation so as to not provoke potential violence, Transcript at 8-9 (2009), no suicidal or homicidal ideation was noted on VA examination in September 2007 and August 2010.  

As noted, the Veteran is competent to report his symptoms.  In this case, the Board has accorded more probative value to the objective medical findings and opinions.  Thus, the Board finds the Veteran's PTSD symptoms do not more closely approximate the criteria for a 100 percent evaluation.  

The evidence is in favor of a 70 percent evaluation, but no higher, for PTSD throughout the appeal.  Consequently, and to that extent, the benefits sought on appeal are granted.  

III.  TDIU

Having considered the evidence, the Board finds that entitlement to a TDIU due to PTSD is warranted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough. The assignment of a rating evaluation is itself recognition of industrial impairment.  

Initially, the Board notes that while a January 2009 rating decision reflects that TDIU was granted based on the aggregate of the Veteran's service-connected disabilities, the Court held that while a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability," if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards is not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this decision, a 70 percent disability evaluation for PTSD is granted.  38 C.F.R. § 4.16(a).  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) based solely on TDIU are met.  Thus, the remaining question is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to service-connected PTSD.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD alone.  The Board notes that while occupational impairment has been noted not to be an issue since the Veteran is in receipt of SSA disability benefits, the issue of entitlement to a TDIU is a part of an increased rating claim when raised by the record, as in this case.  See Rice.  

As noted above, the August 2010 VA examination report notes the Veteran's report that although he stopped working due to a medical condition, PTSD and depression alone impaired his ability to work, consistent with not only testimony at hearing before the undersigned, but also with the appellant's April 2009 report that even small jobs for which he was initially motivated became impossible for him to complete due to his mood swings consistent with the August 2010 VA examiner's determination that his depression warranted a separate diagnosis.  Further, the appellant testified that the Veteran's anger outbursts were so extreme that he would start shaking and that she would remove herself from the situation so as to not provoke potential violence.  Transcript at 8-9 (2009).  

In addition, the August 2010 examiner noted that while he was able to attend church and help with chores, his lifestyle was specifically designed to keep his stress levels within tolerable limits as an increase in stress due to increased social activities would no doubt result in reduced psycho-social functioning.  Deficiencies in most of the areas or work, school family relations, judgment, thinking and mood were due to insomnia, nightmares, anxiety, intrusive thoughts, depression, irritability and a strong need to self-isolate resulting in functional impairment was noted and while the August 2010 VA examination report states that he attended group PTSD therapy on a regular basis, the examiner also recommended individual psycho-therapy.  

The Board finds the evidence of occupational difficulties due to PTSD precluding him from engaging in substantially gainful employment is in at least equipoise and resolving doubt in the Veterans' favor, a TDIU based solely on PTSD is warranted, from February 12, 2007, the effective date of the grant of service connection for PTSD.  Consequently, the benefit sought on appeal is granted.  


IV.  SMC

The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board has granted the Veteran a TDIU solely due to PTSD as the evidence shows this disability is of sufficient severity to alone produce unemployability.  The Board finds that although PTSD is not rated as 100 percent disabling, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See id at 251; see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has additional service-connected disabilities (i.e. coronary artery disease, diabetes mellitus, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity) that are rated at 60 percent combined, the criteria for SMC at the housebound rate are met as of February 12, 2007, the effective date of the grant of service connection for PTSD.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective February 12, 2007.  


ORDER

A 70 percent rating for PTSD is granted, effective February 12, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.  

A TDIU due to PTSD alone is granted, effective February 12, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.  

SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective February 12, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.  



REMAND

The Veteran asserted that a higher rating is warranted for service-connected hypertension, evaluated as noncompensably disabling.  The appellant, as the substituted party, has continued to allege this in processing this claim to completion.  

DC 7101 pertains to the evaluation of hypertension.  Under DC 7101, a 10 percent rating is warranted where diastolic pressure (bottom number) is predominantly 100 or more, or systolic pressure (top number) is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101. 

The Veteran was afforded a VA examination in July 2010 in order to determine the severity of his hypertension.  Because the opinion does not address the relevant rating criteria for hypertension, the Board finds the opinion to be inadequate for a determination.  Thus, the Board has no discretion and must remand the claim for an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Since the Veteran is deceased, after obtaining any outstanding medical records, obtain a medical opinion concerning the severity of hypertension during the appeal period.  The claims folder should be made available to and reviewed by the examiner.  The examiner should opine as to the severity of hypertension during the appeal period.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

2.  Then readjudicate the issue of entitlement to a higher evaluation for hypertension.  If the claim is not granted in full, issue a supplemental statement of the case (SSOC) and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


